Exhibit 10.1

 

 

This Promissory Note and the indebtedness evidenced hereby are subordinate in
the manner and to the extent set forth in that certain Subordination Agreement
(the “Subordination Agreement") dated as of May 31, 2018 among SaaS Capital
Funding II, LLC, each of the Junior Creditors signatory thereto and Accelerize
Inc., a Delaware corporation, to the Senior Debt (as defined in the
Subordination Agreement); and each holder of this Note, by its acceptance
hereof, shall be bound by the provisions of the Subordination Agreement.

 

PROMISSORY NOTE

 

$[            ]

May 31, 2018                 

 

FOR VALUE RECEIVED, the undersigned, Accelerize Inc., a Delaware corporation
(referred to herein as the “Borrower”), with offices at 20411 SW Birch Street,
Suite 250, Newport Beach, CA 92660, hereby unconditionally promises to pay to
the order of [_____________________] (the “Lender”), in lawful money of the
United States, at [__________________________________], or such other address as
the Lender may from time to time designate, the principal sum of [     ] Dollars
($[      ]) (the “Principal”). This Note shall mature and become due and payable
in full on May 30, 2021 (the “Maturity Date”).

 

1.     Terms of Repayment. Principal of and interest on this Note shall be paid
by the Borrower as follows:

 

(a) Interest at the rate of twelve percent (12%) per annum from the date hereof
through the Maturity Date shall be payable monthly in cash on the first day of
each month (each an “Interest Payment Date”), commencing June 1, 2018.

 

(b) All computations of interest shall be made on the basis of a year of 360
days for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest is payable. Whenever
any payment to be made hereunder shall be stated to be due on a day that is not
a business day, such payment shall be made on the next succeeding business day.

 

(c) Principal shall be due and payable on the Maturity Date.

 

(d) In the event Borrower fully retires or refinances all of its outstanding
Secured Subordinated Debt, Principal shall be due and payable 30 days after the
date of such retirement or refinancing.

 

2.     Terms of Prepayment. At any time prior to the Maturity Date, the Borrower
may prepay all or any portion of the outstanding Principal and any interest
amount accrued thereon (at Borrower’s option or pursuant to provision 1(d)
above). In connection with any prepayment, payment of interest will be
accelerated on the prepaid amount such that Borrower will pay to Lender an
amount equal to the unpaid amount of two years of accrued interest on the
prepaid amount. Partial prepayments shall be applied first to accrued interest
and then to outstanding Principal.

 

 

--------------------------------------------------------------------------------

 

 

3.     Representations and Warranties. The Borrower represents and warrants as
follows: (i) the Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware; (ii) the execution,
delivery and performance by the Borrower of this Note are within the Borrower's
powers, have been duly authorized by all necessary action, and do not contravene
(A) the Borrower's certificate of incorporation or by-laws or (B) (x) any law or
(y) any agreement or document binding on or affecting the Borrower, (iii) no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority, regulatory body or third person is required for the
due execution, delivery and performance by the Borrower of this Note other than
has been obtained; (iv) this Note constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms except as enforcement hereof may be limited by bankruptcy, insolvency
or other similar laws affecting the enforcement of creditors' rights generally
and subject to the applicability of general principles of equity; (v) the
Borrower has all requisite power and authority to own and operate its property
and assets and to conduct its business as now conducted and proposed to be
conducted and to consummate the transactions contemplated hereby; (vi) the
Borrower is duly qualified to conduct its business and is in good standing in
each jurisdiction in which the character of the properties owned or leased by
it, or in which the transaction of its business makes such qualification
necessary; and (vi) there is no pending or, to the Borrower's knowledge,
threatened action or proceeding affecting the Borrower before any governmental
agency or arbitrator which challenges or relates to this Note or which may
otherwise have a material adverse effect on the Borrower.

 

4.     Covenants. So long as any principal or interest is due hereunder and
shall remain unpaid, the Borrower will, unless the Lender shall otherwise
consent in writing:

 

(a)     Maintain and preserve its existence, rights and privileges;

 

(b)     Not (i) directly or indirectly sell, lease or otherwise dispose of (A)
any of its property or assets other than in its ordinary course of business or
(B) substantially all of its properties and assets, in the aggregate, to any
person(s), whether in one transaction or in a series of transactions over any
period of time, (ii) merge into or with or consolidate with any other person or
(iii) adopt any plan or arrangement for the dissolution or liquidation of the
Borrower; and

 

(c)     Comply in all material respects with all applicable laws (whether
federal, state or local and whether statutory, administrative or judicial or
other) and with every applicable lawful governmental order (whether
administrative or judicial).

 

6.     Events of Default. Each and any of the following shall constitute a
default and, after expiration of the Grace Period, if any, shall constitute an
“Event of Default” hereunder:

 

(a)     the nonpayment of principal, interest, or any other costs or expenses
promptly when due of any amount payable under this Note;

 

(b)     any other failure of the Borrower to observe or perform any covenant set
forth in this Note or in the Warrant issued to Lender on the date hereof (other
than a payment default described above), which failure is not cured within
thirty (30) days (the “Grace Period”) of Borrower’s receipt of a written notice
that such failure exists and is continuing, and should it not be cured within
the Grace Period, it shall constitute an Event of Default under this Note;

 

 

--------------------------------------------------------------------------------

 

 

(c)     if Borrower shall commence any case, proceeding or other action: (i)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution, composition or other relief with respect to it or its
debts; or (ii) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property, or
the Borrower shall make a general assignment for the benefit of its creditors;
or (iii) there shall be commenced against the Borrower any case, proceeding or
other action of a nature referred to above or seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its property, which case, proceeding or other action results
in the entry of any order for relief or remains undismissed, undischarged or
unbonded for a period of one hundred twenty (120) days;

 

(d)     any representation or warranty made by the Borrower under this Note
shall prove to have been incorrect in any material respect when made; or

 

(e)     the sale of all or substantially all of the assets, or change in
controlling ownership (i.e., change in excess of 50% the Borrower’s equity
voting interest) or the dissolution, liquidation, merger, consolidation, or
reorganization of Borrower without the Lender’s prior written consent.

 

6.     Lender’s Rights Upon Default. Upon the occurrence of any Event of
Default, the Lender may, at its sole and exclusive option, do any or all of the
following, either concurrently or separately: (a) accelerate the maturity of
this Note and demand immediate payment in full, whereupon the outstanding
principal amount of the Note and all obligations of Borrower to Lender, together
with accrued interest thereon, shall become immediately due and payable; and (b)
exercise all legally available rights and privileges.

 

7     Usury. In no event shall the amount of interest paid or agreed to be paid
hereunder exceed the highest lawful rate permissible under applicable law. Any
excess amount of deemed interest shall be null and void and shall not interfere
with or affect the Borrower’s obligation to repay the principal of and interest
on the Note. This confirms that the Borrower and, by its acceptance of this
Note, the Lender intend to contract in strict compliance with applicable usury
laws from time to time in effect. Accordingly, the Borrower and the Lender
stipulate and agree that none of the terms and provisions contained herein shall
ever be construed to create a contract to pay, for the use or forbearance of
money, interest in excess of the maximum amount of interest permitted to be
charged by applicable law from time to time in effect.

 

8.     Assignment. This Note shall be binding upon and inure to the benefit of
the Borrower and the Lender and their respective successors and assigns;
provided that neither Borrower nor Lender may assign this Note, in whole or in
part, by operation of law or otherwise, without the prior written consent of the
other party, which consent will not be unreasonably withheld or delayed.

 

9.     Governing Law. This Note, and any claims arising out of relating to this
Note, whether in contract or tort, statutory or common law, shall be governed
exclusively by, and construed in accordance with the laws of the State of New
York without regard to principles of conflicts of laws.

 

 

--------------------------------------------------------------------------------

 

 

10.     Jurisdiction. EACH OF BORROWER AND LENDER HEREBY CONSENTS THAT ANY LEGAL
ACTION OR PROCEEDING AGAINST IT UNDER, ARISING OUT OF OR IN ANY MANNER RELATING
TO THIS NOTE, OR ANY OTHER INSTRUMENT OR DOCUMENT EXECUTED AND DELIVERED IN
CONNECTION HEREWITH SHALL BE BROUGHT EXCLUSIVELY IN ANY COURT OF THE STATE OF
NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, IN EACH CASE, IN THE COUNTY OF NEW YORK. EACH OF BORROWER AND LENDER
HEREBY EXPRESSLY AND IRREVOCABLY CONSENTS AND SUBMITS TO THE PERSONAL
JURISDICTION OF ANY OF SUCH COURTS IN ANY SUCH ACTION OR PROCEEDINGS. EACH OF
BORROWER AND LENDER HEREBY AGREES THAT PERSONAL JURISDICTION OVER IT MAY BE
OBTAINED BY THE DELIVERY OF A SUMMONS BY PERSONAL DELIVERY OR OVERNIGHT COURIER
AT THE ADDRESS PROVIDED IN SECTION 12 OF THIS NOTE OR ANY OTHER ADDRESS AS SHALL
BE PROVIDED BY SUCH PARTY IN WRITING. ASSUMING DELIVERY OF THE SUMMONS IN
ACCORDANCE WITH THIS PROVISION, EACH OF BORROWER AND LENDER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES ANY ALLEGED LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OF
FORUM NON CONVENIENS OR ANY SIMILAR BASIS.

 

11.     Miscellaneous. (a) If any provision of this Note shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision hereof, but this Note shall be construed as if
such invalid or unenforceable provision had never been contained herein. (b) The
waiver of any Event of Default or the failure of Lender to exercise any right or
remedy to which it may be entitled shall not be deemed a waiver of any
subsequent Event of Default or Lender’s right to exercise that or any other
right or remedy to which Lender is entitled. No delay or omission by Lender in
exercising, or failure by Lender to exercise on any one or more occasions, shall
be construed as a waiver or novation of this Note or prevent the subsequent
exercise of any or all such rights. (c) This Note may not be waived, changed,
modified, or discharged orally, but only in writing signed by each of Borrower
and Lender. (d) By acceptance of this Note, Lender acknowledges that it is
either an “accredited investor” as defined in Rule 501(a) under the Securities
Act of 1933, as amended (the “Securities Act”) or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act.

 

12.     Notice, Etc. Any notice required by the provisions of this Note will be
in writing and will be deemed effectively given: (a) upon personal delivery to
the party to be notified; (b) when sent by confirmed facsimile if sent during
normal business hours of the recipient; if not, then on the next business day;
(c) three (3) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt, and delivered as follows:

 

If to the Borrower:

 

Accelerize Inc.

20411 SW Birch Street, Suite 250

Newport Beach, CA 92660

Attention: President and Chief Executive Officer

 

 

If to Lender:

 

NAME: ________________________

ADDRESS: ________________________

________________________

Attention: ________________________

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
set forth above.

 

 

ACCELERIZE INC.

 

By:_______________________________

Name: Brian Ross

Title: President and Chief Executive Officer

 